Citation Nr: 1637810	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-05 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 2004 to December 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2010 that inter alia, (1) established service connection for the purpose of establishing eligibility to treatment for a mental health condition, (2) denied service connection for post-traumatic stress disorder (PTSD), (3) denied service connection for a right ankle sprain, and (4) continued the denial of service connection for a slipped disc in his lower back (which was originally denied in a June 2009 rating decision by the Louisville RO). 

An interim February 2011 rating decision by the Louisville granted service connection for anxiety disorder in conjunction with the PTSD claim.  In July 2014, the Board decision (by a VLJ other than the undersigned) denied service connection for a right ankle disability and remanded the issue of service connection for a low back disability for additional development.  The case is now assigned to the undersigned.  The only issue currently before the Board is entitlement to service connection for a low back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Board remanded this case in July 2014 to secure medical releases from the Veteran, obtain potentially relevant private medical records, and obtain an addendum medical opinion regarding the cause of the Veteran's low back disability.  

Review of the file (including Veterans Benefits Management System (VBMS), and Virtual VA record) reflect that the records sought on remand have not been associated with the file.  Notably, the VBMS record indicates that the Board's July 2014 remand order was returned as undeliverable in July 2014.  The VBMS record also reflects that VA's request for additional information and authorizations to release the sought medical records were also returned as undeliverable in July and September 2014.  Additionally, a copy of a supplemental statement of the case (SSOC) was also returned as undeliverable in February 2015.  

Notably, all four of these documents were sent to four different addresses, each different than the Veteran's most recent address listed in VBMS.  

Based on the returned mail in the record, the Board finds that a remand is necessary to ensure compliance with the Board's previous remand directive.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board finds that the medical records sought on remand in July 2014 may be relevant to the appellant's claim and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his low back disability not already associated with the record, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified, to specifically include records of emergency treatment he received related to his motor vehicle accident in July/August 2008 and private treatment records from Dr. Jacobs and Dr. Voight.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should then arrange for any further development suggested by the response to the development sought above (e.g., for additional alternate source information, or an examination to secure a medical advisory opinion), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




